Per Curiam.

The attempt by plaintiff to establish that defendant had allegedly defrauded a purchaser [of an automobile] other than the plaintiff and the testimony and colloquy that ensued with respect thereto, as well as other gratuitous remarks by the court concerning the alleged reason for objections by defendant’s counsel, constitute prejudicial error.
In addition, defendant was entitled to an unequivocal charge that absent one of the elements of the alleged fraud, a cause of action in fraud was not made out.
The judgment should be reversed and a new trial ordered, with $30 costs to appellant.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.